DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed April 4, 2022.
Claims 1 – 20 are pending.
Claim 1 is amended
Claims 1 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 4/4/2022 have been fully considered and are persuasive in regard to the rejection of claims 1 – 8, 10 – 12, and 14 – 16 under 35 U.S.C. 102(a)(2) and to the rejection of claims 9, 13, and 17 – 20 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1 – 20 under 35 U.S.C. 103.  The examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims  1 – 8, 10 – 12, and 14 – 16, the applicant argues that the prior art Zhao does not teach, anticipate or suggest:
“receive, from each of the AR-capable devices, localization data for establishing a location of a respective AR-capable device within the real-world environment, wherein at least a first AR-capable device provides localization data associated with an anchor- based system and at least a second AR-capable device provides localization data associated with an image tracking-based system;
 process the localization data and assign a location of each AR-capable device relative to a shared, fixed origin point within the real-world environment, wherein the shared, fixed origin point comprises position data associated with a specific physical location and orientation within the real-world environment to which AR content is to be associated; and 
transmit AR content to each of the AR-capable devices, the AR content configured to be displayed and rendered by each AR-capable device based, at least in part, on the assigned location of each respective AR-capable device, in which visual presentation of the AR content is adapted to each respective user’s point of view as a result of the assigned location within the real-world environment relative to the shared, fixed origin point. (as recited in claim 1)
The applicant states:
“ . . . Independent claim 1 is directed to a system including an augmented reality (AR) platform providing synchronized sharing of AR content in real time and across multiple AR-capable devices within a controlled, physical environment or space.

For example, independent claim 1 recites a plurality of augmented reality (AR)-capable
devices and an augmented reality (AR) platform configured to communicate and exchange data with each of the plurality of AR-capable devices. As amended, claim 1 recites that the AR platform is configured to receive, from each of the AR-capable devices, localization data for establishing a location of a respective AR-capable device within a real-world environment, wherein at least a first AR-capable device provides localization data associated with an anchor-based system and at least a second AR-capable device provides localization data associated with an image tracking-based system.

Claim 1 further recites that the AR platform processes the localization data and assigns a
location of each AR-capable device relative to a shared, fixed origin point within the real-world environment, wherein the shared, fixed origin point comprises position data associated with a specific physical location and orientation within the real-world environment to which AR content is to be associated. The AR platform then transmits AR content to each of the AR-capable devices, the AR content configured to be displayed and rendered by each AR-capable device based, at least in part, on the assigned location of each respective AR-capable device, in which visual presentation of the AR content is adapted to each respective user’s point of view as a result of the assigned location within the real-world environment relative to the shared, fixed origin point.

Accordingly, the system of amended claim 1 utilizes a mesh network of technologies integrated with one another which is used to ultimately establish alignment of digital content, including rendering thereof, against a physical environment or space. Such a system allows for multiple users to experience the same AR content rendering in real time and within a live, physical environment or space, wherein such rendering of AR content is adapted to each user's point of view.

In particular, the claimed system addresses the drawbacks of current augmented reality systems by recognizing the potential of how experiential augmented reality can be when experiencing such content together by many at the same time. The AR platform provides for synchronized sharing of AR content in real time and across multiple AR-capable devices, thereby allowing multiple users to experience the same AR content rendering in real time and within a live, physical environment or space, wherein such rendering of AR content is adapted to each user's point of view. The synchronization of content allows for multiple users within the given space to more naturally interface with the shared AR content as well as observe an identical combination of digital and physical reality, thereby simultaneously experiencing and interacting with augmented reality environments.

As claimed, the AR platform allows for the display of AR content within the same physical location and orientation across multiple AR-capable devices, regardless of the devices being from identical or different manufactures. By combining different device types together, the system of the present invention is accessible by most device owners, providing similar AR experiences to both the handheld mobile market (i.e., smartphones or tablets) and the more expensive lightweight eyewear market. Additionally, by integrating and leveraging multiple technologies (i.e., at least image tracking technology and cloud-based anchor systems), the system of the present invention is able to ensure constant localization and re-localization that does not depend solely on a single technology.  . . 

The cited references simply fail to disclose the system of amended independent claim 1.
In particular, neither Zhao, nor Son, nor Kiser, nor Suiter, nor any proposed combination thereof, reports, teaches, or suggests a system that is based on a fusion of multiple technologies for localization of AR-capable devices within a single environment. More specifically, none of the cited references teaches or suggest an AR platform configured to communicate and exchange data with a plurality of AR-capable devices, including receiving, from each AR-capable device, localization data for establishing a location of a respective AR-capable device within a real-world environment, wherein at least a first AR-capable device provides localization data associated with an anchor-based system and at least a second AR-capable device provides localization data associated with an image tracking-based system. Such a fusion of technologies (i.e., at least image tracking technology and cloud-based anchor systems) allows for overlapping technologies to work together and improve the efficiency and speed of localization to a specific
physical environment.

Zhao reports a cross reality system for providing cross reality (XR) scenes to multiple
devices. In particular, the system provides an XR experience based using data from the XR devices (i.e., local map created of physical surrounding for each XR device) and combining such data with a persistent map of a physical surrounding. The system of Zhao attaches such digital data to a specific location by using specific anchor-based technologies, wherein each XR device undergoes localization via an anchor-based technology. Accordingly, unlike the claimed system, which processes localization data from multiple AR-capable devices, including localization data associated with an anchor-based system and localization data associated with an image tracking-
based system, the system of Zhao is limited to limited to localization data associated with anchor-based technologies. Accordingly, Zhao cannot provide the benefits of the claimed system, as previously described herein.

None of the remaining references cure the deficiencies of Zhao. In particular, neither
Son, nor Kiser, nor Suiter teach or suggest an AR platform configured to communicate and exchange data with a plurality of AR-capable devices, including receiving, from each AR-capable device, localization data for establishing a location of a respective AR-capable device within a real-world environment, wherein at least a first AR-capable device provides localization data associated with an anchor-based system and at least a second AR-capable device provides localization data associated with an image tracking-based system, as recited in amended claim 1.

Accordingly, Applicant respectfully submits that the claims are neither anticipated nor
rendered obvious by the cited references, nor any combination thereof. Applicant respectfully requests withdrawal of the 35 U.S.C. §102 and §103 rejections and request that the claims be allowed . . . “ (Applicant’s Remarks pages 6 -9)

In response to the applicant’s argument:
The applicant amended independent claim 1 to require at least a second AR-capable device to provide localization data associated with an image tracking based system, and requiring more detail for processing the localization data, wherein the shared, fixed origin point comprises position data associated with a specific physical location and orientation within the real-world environment to which AR content is to be associated, and also requiring the visual presentation of the AR content to be adapted to each respective user’s point of view as a result of the assigned location within the real-world environment relative to the shared, fixed origin point.  The additional requirements contained in the applicant’s amendment is not explicitly taught by the cited prior art Zhao.  Therein, the applicant’s argument is persuasive and the rejections of the prior office action under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 are withdrawn.  However, the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing a new ground of rejection under 35 USC 103 as the amended claim 1 being un-patentable over Zhao et al. (U.S. 2021/0256768 A1; herein referred to as Zhao) in view of Daniels et al. (U.S. 2017/0243403 A1; herein referred to as Daniels).  The new prior art reference Daniels is analogous art that is directed to enabling a shared augmented reality experience using one or more onsite devices for generating AR representations of a real-world location, and one or more offsite devices for generating virtual AR representations of the real-world location, and enabling the onsite devices to synchronize content used to create the AR experience with the offsite devices in real time, such that the onsite AR representations and the offsite virtual AR representations are consistent with each other (see Daniels – abstract).  Daniels discloses the providing of localization data associated with an image tracking based system (see Daniels -   ¶ [0242]), details processing localization data  (see Daniels -   ¶¶ [0119-0120]) and further presentation of the AR content (see Daniels Fig. 20A,  ¶ [0084], ¶ [0169], ¶ [0181], ¶ [0242]).  In combination with Zhao, Daniels teaches the amended limitations.
Therein, as a result of the further search and consideration necessitated by the applicant’s amendments to independent claim 1, new grounds of rejection under 35 U.S.C. 103 were found for claims 1 – 8, 10 – 12, and 14 – 16 over the combination of Zhao and Daniels; new grounds of rejection under 35 U.S.C. 103 were found for claim 9 over the combination of  Zhao, Daniels, and Son; new grounds of rejection under 35 U.S.C. 103 were found for claim 13 over the combination of  Zhao, Daniels, Son, and Kiser; new grounds of rejection under 35 U.S.C. 103 were found for claims 17, 18 and 20 over the combination of Zhao, Daniels, and Kiser; and new grounds of rejection under 35 U.S.C. 103 were found for claim 19 over the combination of Zhao, Daniels, Kiser, and Suiter.  The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to augmented reality platforms and, more particular, to a system for providing synchronized sharing of augmented reality content in real time across multiple augmented reality-capable devices within a given physical environment or space, wherein a plurality of augmented reality (AR)-capable devices for providing respective users with an augmented view of a real-world environment is in communication with an augmented reality (AR) platform configured to communicate and exchange data over a network, the AR platform comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the AR platform to: receive, from each of the AR-capable devices, localization data associated with at least one of an anchor-based system and an image tracking-based system for establishing a location of a respective AR-capable device within the real-world environment, and further process the localization data and assign a location of each AR-capable device relative to a shared, fixed origin point within the real-world environment,  and further transmit AR content to each of the AR-capable devices, the AR content configured to be displayed and rendered by each AR-capable device based, at least in part, on the assigned location of each respective AR-capable device.  The ordered steps of the claim language impose meaningful limits on the scope of the claims and provides an asserted improvement to augmented reality systems by providing synchronized sharing of AR content in real time and across multiple AR capable devices within a controlled, physical environment or space.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim  1 – 8, 10 – 12, and 14 - 16 are rejected under 35 U.S.C. 103 as being un-patentable over Zhao et al. (U.S. 2021/0256768 A1; herein referred to as Zhao) in view of Daniels et al. (U.S. 2017/0243403 A1; herein referred to as Daniels).
In regard to claim 1, Zhao teaches a system comprising (see abstract – “ . . . A cross reality system enables any of multiple devices to efficiently access previously stored maps. Both stored maps and tracking maps used by portable devices may have any of multiple types of location metadata associated with them. The location metadata may be used to select a set of candidate maps for operations, such as localization or map merge that involve finding a match between a location defined by location information from a portable device and any of a number of previously stored maps . . .”): 
a plurality of augmented reality (AR)-capable devices (see ¶ [0005] “ . . . an XR system may build a representation of the physical world around a user of the system. This representation, for example, may be constructed by processing images acquired with sensors on a wearable device that forms a part of the XR system. In such a system, a user might perform an initialization routine by looking around a room or other physical environment in which the user intends to use the XR system until the system acquires sufficient information to construct a representation of that environment. As the system operates and the user moves around the environment or to other environments, the sensors on the wearable devices might acquire additional information to expand or update the representation of the physical world. . . .”) for providing respective users with an augmented view (see Fig. 3, ¶ [0044] “ . . .  a schematic diagram illustrating data flow for a single user in an AR system configured to provide an experience to the user of AR content interacting with a physical world . . .”) of a real-world environment (see Fig. 2, ¶ [0027] “ . . . a portable electronic device configured to operate within a three-dimensional (3D) environment and display virtual content of a cross reality system is provided. The portable device comprises at least one processor; an operating system executing on the at least one processor, the operating system providing a geo-location application programming interface (API); computer executable instructions configured to, when executed by the at least one processor: form a map of the 3D environment based on a local coordinate frame as the portable electronic device moves in the 3D environment, the map comprising persistent locations; an augmented reality application comprising computer executable instructions configured to, when executed by the at least one processor: query the geo-location API; and store geo-location information received through the geo-location API as location metadata associated with the persistent locations. . . .”); and 
an augmented reality (AR) platform configured to communicate and exchange data with each of the plurality of AR-capable devices over a network (see ¶ [0016] “ . . . a cross reality system that supports specification of a position of virtual content relative to stored maps is provided. The system comprises one or more computing devices configured for network communication with one or more portable electronic devices, comprising: a communication component configured to receive, from a portable electronic device, information about a set of features in a three-dimensional (3D) environment of the portable electronic device, position information for the set of features expressed in a first coordinate frame . . .”) , the AR platform comprising a hardware processor (see ¶ [0134] “ . . . FIGS. 1 and 2 illustrate scenes with virtual content displayed in conjunction with a portion of the physical world. For purposes of illustration, an AR system is used as an example of an XR system. FIGS. 3-6B illustrate an exemplary AR system, including one or more processors, memory, sensors and user interfaces that may operate according to the techniques described herein . . .”)  coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the AR platform to (see ¶ [0030] “ . . .  According to one aspect a cloud service for a cross reality system is provided. The service comprises: computer storage media storing: a database of maps; a plurality of types of location metadata associated with maps of the database of maps, the types of location metadata comprising wireless finger prints and geo-location information; one or more computing devices configured for network communication with a plurality of portable electronic devices, the one or more computing devices comprising non-transitory computer-readable media comprising computer executable instructions that, when executed perform a method comprising: receiving, from a portable electronic device of the plurality of portable electronic devices, a communication comprising position information for the portable electronic devices, the one or more computing devices comprising non-transitory computer-readable media comprising computer executable instructions that, when executed perform a method . . . “): 
receive, from each of the AR-capable devices, localization data (e.g. location metadata) (see ¶ [0016] “ . . .  location metadata associated with a position of the portable electronic device in the 3D environment; a localization component, connected to the communication component, the localization component configured to: select, based on the received location metadata and location metadata associated with the stored maps, a set of stored maps; identify a stored map from the set of stored maps based on matching the received set of features to features of the identified stored map, wherein the identified stored map comprises a second coordinate frame; generate a transform between the first coordinate frame and the second coordinate frame based on a computed alignment between the received set of features and the matching set of features in the identified stored map; and send the transform to the portable electronic device. . . “)  for establishing a location of a respective AR-capable device within the real-world environment (see Fig. 7, ¶ [0207] “ . . . FIG. 7 depicts an exemplary tracking map 700, according to some embodiments. The tracking map 700 may provide a floor plan 706 of physical objects in a corresponding physical world, represented by points 702. In some embodiments, a map point 702 may represent a feature of a physical object that may include multiple features. For example, each corner of a table may be a feature that is represented by a point on a map. The features may be derived from processing images, such as may be acquired with the sensors of a wearable device in an augmented reality system. The features, for example, may be derived by processing an image frame output by a sensor to identify features based on large gradients in the image or other suitable criteria. Further processing may limit the number of features in each frame. For example, processing may select features that likely represent persistent objects. One or more heuristics may be applied for this selection .  .”), wherein at least a first AR-capable device provides localization data associated with an anchor based system (see Fig. 16, ¶ ¶ [0304-0308] “ . . . The second XR device 12.2 includes a map download system 126, an anchor identification system 128, a localization module 130, a canonical map incorporator 132, a local content position system 134, and a map publisher 136.  In use, the map transmitter 122 sends the canonical map 120 to the second XR device 12.2 and the map download system 126 downloads and stores the canonical map 120 as a canonical map 133 from the server 20.  The anchor identification system 128 is connected to the world surface determining routine 78. The anchor identification system 128 identifies anchors based on objects detected by the world surface determining routine 78. The anchor identification system 128 generates a second map (Map 2) using the anchors. As indicated by the cycle 138, the anchor identification system 128 continues to identify anchors and continues to update Map 2. The locations of the anchors are recorded as three-dimensional data based on data provided by the world surface determining routing 78. The world surface determining routine 78 receives images from the real object detection camera 44 and depth data from depth sensors 135 to determine the locations of surfaces and their relative distance from the depth sensors 135.  The localization module 130 is connected to the canonical map 133 and Map 2. The localization module 130 repeatedly attempts to localize Map 2 to the canonical map 133. The canonical map incorporator 132 is connected to the canonical map 133 and Map 2. When the localization module 130 localizes Map 2 to the canonical map 133, the canonical map incorporator 132 incorporates the canonical map 133 into anchors of Map 2. Map 2 is then updated with missing data that is included in the canonical map.  he local content position system 134 is connected to Map 2. The local content position system 134 may, for example, be a system wherein a user can locate local content in a particular location within a world coordinate frame. The local content then attaches itself to one anchor of Map 2. The local-to-world coordinate transformer 104 transforms the local coordinate frame to the world coordinate frame based on the settings of the local content position system 134. . . “);
process the localization data (see ¶ [0012] “ . . .  communicating over the network to the localization service comprises transmitting the plurality of data structures from the buffer as a localization request  . . .”) and assign a location of each AR-capable device (see ¶ [0121] “ . . . Sharing data about the physical world among multiple devices may enable shared user experiences of virtual content. Two XR devices that have access to the same stored map, for example, may both localize with respect to the stored map. Once localized, a user device may render virtual content that has a location specified by reference to the stored map by translating that location to a frame of reference maintained by the user device. The user device may use this local frame of reference to control the display of the user device to render the virtual content in the specified location  . . .”) relative to a shared, fixed origin point (see ¶ [0123] “ . . . components may apply transformations that transform information captured or described in relation to one reference frame into another reference frame. For example, sensors may be attached to a head mounted display such that the data read from that sensor indicates locations of objects in the physical world with respect to the head pose of the wearer. One or more transformations may be applied to relate that location information to the coordinate frame associated with a persistent environment map . . .”) within the real-world environment (see ¶ ¶ [0124-0125] “ . . . The stored map may be represented in a canonical form that may be related to a local frame of reference on each XR device. The relationship between the canonical map and a local map for each device may be determined through a localization process. The relationship may be used to enable the device to use its local map to render content in locations specified relative to the canonical map. Alternatively or additionally, a relationship between a local map and a canonical map may enable merging of the local map into a set of canonical maps—either by updating or extending an existing canonical map or by determining that the local map depicts a region for which no canonical map exists and adding the local map as a new canonical map to a set of stored canonical maps.  The localization process may be performed on each XR device based on a set of canonical maps selected and sent to the device. Alternatively or additionally, localization may be performed by a localization service, which may be implemented on remote processors, such as might be deployed in the cloud . . . “) ; and 
transmit AR content to each of the AR-capable devices(see ¶ [0136] “ . . .  The first XR device 12.1 may include a PCF integration unit similar to the PCF integration unit 1300 of the second XR device 12.2. When the map transmitter 122 transmits the canonical map 120 to the first XR device 12.1, the map transmitter 122 may transmit the persistent poses 1332 and PCFs 1330 associated with the canonical map 120 and originating from the second XR device 12.2. The first XR device 12.1 may store the PCFs and the persistent poses within a data store on a storage device of the first XR device 12.1. The first XR device 12.1 may then make use of the persistent poses and the PCFs originating from the second XR device 12.2 for image display relative to the PCFs. Additionally or alternatively, the first XR device 12.1 may retrieve, generate, make use, upload, and download PCFs and persistent poses in a manner similar to the second XR device 12.2 as described above . . .”), the AR content configured to be displayed and rendered by each AR-capable device (see ¶ [0302] “ . . . Such an AR scene may be achieved with a system that builds maps of the physical world based on tracking information, enable users to place AR content in the physical world, determine locations in the maps of the physical world where AR content are placed, preserve the AR scenes such that the placed AR content can be reloaded to display in the physical world during, for example, a different AR experience session, and enable multiple users to share an AR experience. The system may build and update a digital representation of the physical world surfaces around the user. This representation may be used to render virtual content so as to appear fully or partially occluded by physical objects between the user and the rendered location of the virtual content, to place virtual objects, in physics based interactions, and for virtual character path planning and navigation, or for other operations in which information about the physical world is used. . . “) based, at least in part, on the assigned location of each respective AR-capable device (see ¶ [0171] “ . . .  FIG. 5A illustrates a user 530 wearing an AR display system rendering AR content as the user 530 moves through a physical world environment 532 (hereinafter referred to as “environment 532”). The information captured by the AR system along the movement path of the user may be processed into one or more tracking maps. The user 530 positions the AR display system at positions 534, and the AR display system records ambient information of a passable world (e.g., a digital representation of the real objects in the physical world that can be stored and updated with changes to the real objects in the physical world) relative to the positions 534. That information may be stored as poses in combination with images, features, directional audio inputs, or other desired data. The positions 534 are aggregated to data inputs 536, for example, as part of a tracking map, and processed at least by a passable world module 538, which may be implemented, for example, by processing on a remote processing module 572 of FIG. 4. In some embodiments, the passable world module 538 may include the head pose component 514 and the world reconstruction component 516, such that the processed information may indicate the location of objects in the physical world in combination with other information about physical objects used in rendering virtual content . . . “)
Zhao fails to explicitly teach and at least a second AR-capable device provides localization data associated with an image tracking-based system; wherein the shared, fixed origin point comprises position data associated with a specific physical location and orientation within the real-world environment to which AR content is to be associated; in which visual presentation of the AR content is adapted to each respective user’s point of view as a result of the assigned location within the real-world environment relative to the shared, fixed origin point.  However Daniels teaches and at least a second AR-capable device provides localization data associated with an image tracking-based system (see ¶ [0244] “ . . . the network interface may be further configured to send an instruction from a first device to a second device to alter an augmented reality overlay object in an augmented reality representation of the second device. In this example or any other example disclosed herein, the instruction may be sent from the first device which is an onsite device to the second device which is an offsite device; or the instruction may be sent from the first device which is an offsite device to the second device which is an onsite device; or the instruction may be sent from the first device which is an onsite device to the second device which is an onsite device; or the instruction may be sent from the first device which is an offsite device to the second device which is an offsite device. In this example or any other example disclosed herein, the position and geometry data of the real-world location may include data collected using any or all of the following: fiducial marker technology, simultaneous localization and mapping (SLAM) technology, global positioning system (GPS) technology, dead reckoning technology, beacon triangulation, predictive geometry tracking, image recognition and or stabilization technologies, photogrammetry and mapping technologies, and any conceivable locating or specific positioning technology. These methods may be used on or by first or third party sources. . . .”); wherein the shared, fixed origin point (e.g. position orientation point, (MPOP)) comprises position data associated with a specific physical location (e.g. actual position) and orientation within the real-world environment to which AR content is to be associated (see ¶ ¶ [0119-0121] “ . . . the system can introduce a mobile position orientation point, (MPOP), which is the GPS coordinates of a mobile location over time interpreted and refined to produce the best estimate of the mobile location's actual position and orientation (e.g., the actual WGS coordinates). This set of GPS coordinates describes a particular location. An AR object, or collection of AR objects or LockAR data objects may not be at the exact center of the mobile location to which they are linked. Accordingly, the system calculates the actual location of a linked object by offsetting its position from the MPOP. For example, for a linked object whose position is known relative to the MPOP at its creation, the linked object's updated position can be based on either a known constant offset from the MPOP or on algorithmic principles (e.g., when the linked object is moving relative to the MPOP).  FIGS. 7 and 8 illustrate how an MPOP allows for the creation and viewing of augmented reality that has a moving location. As FIG. 7 illustrates, the mobile position orientation point can be used by onsite devices to know when to look for a Trackable and by offsite devices for roughly determining where to display mobile AR objects. As indicated by reference numeral 700, the process flow includes looking for accurate AR in the bubble of ‘error’ made by GPS estimation, for example, by object recognition, geometry recognition, spatial cues, markers, SLAM, and/or other computer vision (CV) to ‘align’ GPS with actual AR or VR location and orientation. In some examples, best CV practices and technologies may be used or otherwise applied at 700.  Also at 700, the process flow includes determining or identifying a variable Frame of Reference Origin Point (FROP), and then offset from FROP all AR correction data and onsite geometry that will correlate with GPS. FROP is found within GPS error bubble(s) using CV, SLAM, motion, PDR, and marker cues. This can be a common guide for both the onsite and offsite AR ecosystem to refer to the exact same physical geometry of the AR content creation spot, and to repeatedly find that exact spot even when an object is moving, or time has elapsed between the LockAR creation event, and subsequent AR viewing event . . .”); in which visual presentation of the AR content is adapted to each respective user’s point of view (see ¶ [0084] “ . . .   Onsite devices A1 to AN create AR versions of the real-world location based on the live views of the location they capture. The point of view of the real-world location may be different for each of the onsite devices A1 to AN, as the physical locations of the onsite devices A1 to AN are different . . . “) as a result of the assigned location within the real-world environment (see ¶ [0169] “ . . . When the caching areas of the device and AR content intersect, the device downloads all the data needed to display the AR content, (or use the Trackable) as well as getting updated if that data changes. A large caching area can allow AR content or Trackables to be used in areas where there is no network access available to the device, or used consistently in areas where network access is spotty. In one implementation the caching area must contain at a minimum, all points that comprise the “viewing area” of that device or AR content. When the viewing areas of the device and AR content intersect, the device begins to display the AR content (or actively seek out the Trackable ). . .”)  relative to the shared, fixed origin point (see Fig. 20A, Fig. 20B, ¶ [0181] “ . . . FIG. 20A-20B collectively form a diagram showing a complex use case of multiple pieces of AR content in a COFIG group, being displayed to a user moving through the space. It also shows how LockAR uses a multitude of sensors and their associated measurements to accurately position this AR content, and how the overall sensor matrix adapts to the given environment. It also shows how an MPOP can be used to align the COFIG group containing the Trackables tethered to AR content with a moving object, in this case a ship . . . “; see ¶ [0242]” . . . the onsite device may maintain its point of view of the augmented reality at the location of the onsite device at the scene. In this example or in any other example disclosed herein, the virtual augmented reality representation of the offsite device may follow the point of view of the onsite device. In this example or in any other example disclosed herein, the offsite device may maintain its point of view of the virtual augmented reality representation as a first person view from the avatar of the user of the offsite device in the virtual augmented reality representation, or as a third person view of the avatar of the user of the offsite device in the virtual augmented reality representation. In this example or in any other example disclosed herein, the method may further include capturing, at the onsite or offsite device, a facial expression or a body gesture of a user of said device; updating, at said device, a facial expression or a body positioning of the avatar of the user of the device in the augmented reality representation; and sending, from the device to all other devices, information of the facial expression or the body gesture of the user to enable the other devices to update the facial expression or the body positioning of the avatar of the user of said device in the virtual augmented reality representation. In this example or in any other example disclosed herein, the communications between the onsite device and the offsite device may be transferred through a central server, a cloud server, a mesh network of device nodes, or a peer-to-peer network of device nodes. In this example or in any other example disclosed herein, the method may further include forwarding, by the onsite device to another onsite device, the AR content as well as the environmental data including the position and the geometry data of the objects of the real-world location, to enable the other onsite device to visualize the AR content in another location similar to the real-world location proximate to the onsite device; and synchronizing a change to the augmented reality representation on the onsite device with another augmented reality representation on the other onsite device. . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for enabling a shared augmented reality experience using one or more onsite devices for generating AR representations of a real-world location, and one or more offsite devices for generating virtual AR representations of the real-world location, and enabling the onsite devices to synchronize content used to create the AR experience with the offsite devices in real time, such that the onsite AR representations and the offsite virtual AR representations are consistent with each other, as taught by Daniels, , into a system and method for a cross reality system that uses augmented reality devices to provide cross reality scenes to the users of the augmented reality devices, as taught by Zhao.  Such incorporation enables augmented reality to be shared between devices using localization data generated from anchor based systems and image tracking systems to present a very synchronized presentation of the location data.
In regard to claim 2, the combination of Zhao and Daniels teaches wherein the anchor-based system comprises a cloud anchor system (see Zhao ¶ [0664] “ . . . , the transformation may provide a transformation between a PCF, in a format used by cloud services 7130 to represent locations in the 3D environment, into an anchor in a format used by native AR framework 7160. Such a transformation may be applied, for example, in app engine 7185, to transform information specifying the location of virtual content generated by application 7190 into a format that may be supplied to native AR framework 7160 through its native APIs. The transformation may be applied in reverse, for position information from native AR framework 7160 being supplied to other components implementing the XR system . . . “).
In regard to claim 3, the combination of Zhao and Daniels teaches wherein the anchor-based system comprises a persistent anchor system (see Zhao ¶ [0654] “ . . . identify persistent points that serve as anchors for virtual content. They may also provide interfaces through which applications may specify the virtual content, and its location with respect to the anchors. These devices, however, may not enable applications to access the WiFi chipset to obtain a WiFi signature, but may provide an API through which geo-location information may be provided . . .”).
In regard to claim 4, the combination of Zhao and Daniels teaches wherein processing of the localization data comprises synchronous alignment of the localization data from each of the AR-capable devices relative to the shared, fixed origin point within the real-world environment (see Zhao Fig. 20A – C, ¶ [0316] “ . . . FIGS. 20A to 20C are schematic diagrams illustrating an example of establishing and using a persistent coordinate frame. FIG. 20A shows two users 4802A, 4802B with respective local tracking maps 4804A, 4804B that have not localized to a canonical map. The origins 4806A, 4806B for individual users are depicted by the coordinate system (e.g., a world coordinate system) in their respective areas. These origins of each tracking map may be local to each user, as the origins are dependent on the orientation of their respective devices when tracking was initiated  . . .”).
In regard to claim 5, the combination of Zhao and Daniels teaches wherein the AR content is configured to be displayed and rendered by each AR capable device such that one or more digital images associated with the AR content appears at an identical location within the real-world environment  (see Zhao Fig. 5A, ¶ [0171] “ . . .  FIG. 5A illustrates a user 530 wearing an AR display system rendering AR content as the user 530 moves through a physical world environment 532 (hereinafter referred to as “environment 532”). The information captured by the AR system along the movement path of the user may be processed into one or more tracking maps. The user 530 positions the AR display system at positions 534, and the AR display system records ambient information of a passable world (e.g., a digital representation of the real objects in the physical world that can be stored and updated with changes to the real objects in the physical world) relative to the positions 534. That information may be stored as poses in combination with images, features, directional audio inputs, or other desired data. The positions 534 are aggregated to data inputs 536, for example, as part of a tracking map, and processed at least by a passable world module 538, which may be implemented, for example, by processing on a remote processing module 572 of FIG. 4. In some embodiments, the passable world module 538 may include the head pose component 514 and the world reconstruction component 516, such that the processed information may indicate the location of objects in the physical world in combination with other information about physical objects used in rendering virtual content . . . “).
In regard to claim 6, the combination of Zhao and Daniels teaches wherein the AR-capable devices comprise at least one of a smartphone, a tablet, and a wearable headset or eyewear (see Zhao Fig 3,  ¶ [0141] “ . . .  FIG. 3 depicts an AR system 502 configured to provide an experience of AR contents interacting with a physical world 506, according to some embodiments. The AR system 502 may include a display 508. In the illustrated embodiment, the display 508 may be worn by the user as part of a headset such that a user may wear the display over their eyes like a pair of goggles or glasses. At least a portion of the display may be transparent such that a user may observe a see-through reality 510. The see-through reality 510 may correspond to portions of the physical world 506 that are within a present viewpoint of the AR system 502, which may correspond to the viewpoint of the user in the case that the user is wearing a headset incorporating both the display and sensors of the AR system to acquire information about the physical world. . . “).
In regard to claim 7, the combination of Zhao and Daniels teaches wherein the AR platform is configured to receive additional data from each of the AR-capable devices associated with at least one of, a point of gaze of the associated user within the real-world environment (see  Zhao ¶ [0177] “ . .  A depth sensor, for example, may quickly determine whether objects have entered the field of view of the user, either as a result of motion of those objects or a change of pose of the user. .  .”), a field of view of the user within the real-world environment (see  Zhao ¶ [0157] “ . . .  component 520 may be configured to output updates when a representation in a region of interest of the physical world changes. That region of interest, for example, may be set to approximate a portion of the physical world in the vicinity of the user of the system, such as the portion within the view field of the user, or is projected (predicted/determined) to come within the view field of the user . . . “) , and a physical setting and objects within the real-world environment (see Zhao ¶ [0156] “ . . . he reconstruction 518 may be used for AR functions, such as producing a surface representation of the physical world for occlusion processing or physics-based processing. This surface representation may change as the user moves or objects in the physical world change. Aspects of the reconstruction 518 may be used, for example, by a component 520 that produces a changing global surface representation in world coordinates, which may be used by other components. . . “)
In regard to claim 8, the combination of Zhao and Daniels teaches wherein each of the AR-capable devices comprises one or more sensors (see  Zhao ¶ [0007] “ . . . a portable electronic device configured to operate within a cross reality system is provided. The portable electronic device comprises one or more sensors configured to capture information about a three-dimensional (3D) environment, the captured information comprising a plurality of images . . .”) selected from the group consisting of a camera (see  Zhao ¶ [0146] “ . . .  the head pose tracking component may compute relative position and orientation of an AR device to physical objects based on visual information captured by cameras and inertial information captured by IMUs. The head pose tracking component may then compute a headpose of the AR device by, for example, comparing the computed relative position and orientation of the AR device to the physical objects with features of the physical objects. In some embodiments, that comparison may be made by identifying features in images captured with one or more of the sensors 522 that are stable over time such that changes of the position of these features in images captured over time can be associated with a change in headpose of the use . . .”), a motion sensor (see  Zhao ¶ [0140] “ . . . , the system may include one or more sensors that may measure parameters of the physical portions of the scene, including position and/or motion of the user within the physical portions of the scene . . . “), and a global positioning satellite (GPS) sensor (see  Zhao ¶ [0131] “ . . . where direct access to a GPS data is available, GPS data may be given higher priority . . .”). 
In regard to claim 10, the combination of Zhao and Daniels teaches wherein each AR-capable device comprises a display unit for providing respective users with an augmented view of the real-world environment (see Zhao ¶ [0159] “ . . .  an AR experience may be provided to a user through an XR device, which may be a wearable display device, which may be part of a system that may include remote processing and or remote data storage and/or, in some embodiments, other wearable display devices worn by other users. FIG. 4 illustrates an example of system 580 (hereinafter referred to as “system 580”) including a single wearable device for simplicity of illustration. The system 580 includes a head mounted display device 562 (hereinafter referred to as “display device 562”), and various mechanical and electronic modules and systems to support the functioning of the display device 562. The display device 562 may be coupled to a frame 564, which is wearable by a display system user or viewer 560 (hereinafter referred to as “user 560”) and configured to position the display device 562 in front of the eyes of the user 560. According to various embodiments, the display device 562 may be a sequential display. The display device 562 may be monocular or binocular. In some embodiments, the display device 562 may be an example of the display 508 in FIG. 3. . . “).
In regard to claim 11, the combination of Zhao and Daniels teaches wherein the display unit comprises a lens (e.g. cameras) (see Zhao ¶ [0178] “ . . . world cameras 552 record a greater-than-peripheral view to map and/or otherwise create a model of the environment 532 and detect inputs that may affect AR content. In some embodiments, the world camera 552 and/or camera 553 may be grayscale and/or color image sensors, which may output grayscale and/or color image frames at fixed time intervals . . .”)  and a digital display (see Zhao ¶ [0171] “ . . . FIG. 5A illustrates a user 530 wearing an AR display system rendering AR content as the user 530 moves through a physical world environment 532 (hereinafter referred to as “environment 532”). The information captured by the AR system along the movement path of the user may be processed into one or more tracking maps. The user 530 positions the AR display system at positions 534, and the AR display system records ambient information of a passable world (e.g., a digital representation of the real objects in the physical world that can be stored and updated with changes to the real objects in the physical world) relative to the positions 534 . . . “)
In regard to claim 12, the combination of Zhao and Daniels teaches wherein, when wearing the headset or eyewear (see Zhao ¶ [0145] “ . . . The system may also acquire information about the headpose (or “pose”) of the user with respect to the physical world. In some embodiments, a head pose tracking component of the system may be used to compute headposes in real time. The head pose tracking component may represent a headpose of a user in a coordinate frame with six degrees of freedom including, for example, translation in three perpendicular axes (e.g., forward/backward, up/down, left/right) and rotation about the three perpendicular axes (e.g., pitch, yaw, and roll). In some embodiments, sensors 522 may include inertial measurement units (“IMUs”) that may be used to compute and/or determine a headpose 514. A headpose 514 for a depth map may indicate a present viewpoint of a sensor capturing the depth map with six degrees of freedom, for example, but the headpose 514 may be used for other purposes, such as to relate image information to a particular portion of the physical world or to relate the position of the display worn on the user's head to the physical world . . .”), a user can view the real-world environment through at least a portion of the lens  (see Zhao ¶ [0146] “ . . .  the headpose information may be derived in other ways than from an IMU, such as from analyzing objects in an image. For example, the head pose tracking component may compute relative position and orientation of an AR device to physical objects based on visual information captured by cameras and inertial information captured by IMUs. The head pose tracking component may then compute a headpose of the AR device by, for example, comparing the computed relative position and orientation of the AR device to the physical objects with features of the physical objects. In some embodiments, that comparison may be made by identifying features in images captured with one or more of the sensors 522 that are stable over time such that changes of the position of these features in images captured over time can be associated with a change in headpose of the user . . .”) and view AR content projected via the digital display as objects in the real-world environment (see Zhao ¶ [0160] ” . . . The display device 562 is operatively coupled, such as by a wired lead or wireless connectivity 568, to a local data processing module 570 which may be mounted in a variety of configurations, such as fixedly attached to the frame 564, fixedly attached to a helmet or hat worn by the user 560, embedded in headphones, or otherwise removably attached to the user 560 (e.g., in a backpack-style configuration, in a belt-coupling style configuration).
In regard to claim 14, the combination of Zhao and Daniels teaches wherein the AR content comprises one or more objects rendered as an overlay on the real-world environment (see Zhao ¶ [0654] “ . . . These frameworks, for example, may provide the software components to enable the device to present a live view of a 3D environment, captured with a camera on the device, on a display of the device. These software components may also control the rendering of virtual content to overlay it on the display, in a defined position with respect to objects in the 3D environment . . . “)
In regard to claim 15, the combination of Zhao and Daniels teaches wherein the AR content comprises a game (see  ¶ [0157] “  . . . An AR application 504 may be a game program . . . “)
In regard to claim 16, Zhao teaches wherein the AR content comprises an interactive game experience (see  Zhao ¶ [0665] “  . . .  Applications 7190 may be configured to create or obtain virtual content that may be shared with other users. For example, multiple users may play a game in which the virtual objects, such as coins or other prizes, are specified to appear to all the users at locations distributed around a 3D environment. Each user may have a game application on their device that receives specifications of the virtual objects, and their locations, which may be specified relative to PCFs or in other formats supported by the XR system. These game applications may communicate with each other or a common server to share a common description of all of the virtual objects, such that each application can receive the specification for the virtual objects and provide commands to render those objects. Those communications may be in a format used by XR system 7120. . . “).
Claim 9 is rejected under 35 U.S.C. 103 as being un-patentable over Zhao et al. (U.S. 2021/0256768 A1; herein referred to as Zhao) in view of Daniels et al. (U.S. 2017/0243403 A1; herein referred to as Daniels)as applied to claims 1 – 8 10 – 12, and 14 – 16 in view of Son et al. (U.S. 2021/0349528 A1; herein referred to as Son). 
In regard to claim 9, the combination of Zhao and Daniels teaches wherein the motion sensor is selected from the group consisting of an accelerometer (see Zhao ¶ [0161] “ . . . The data include data a) captured from sensors (which may be, e.g., operatively coupled to the frame 564) or otherwise attached to the user 560, such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or b) acquired and/or processed using remote processing module 572 and/or remote data repository 574, possibly for passage to the display device 562 after such processing or retrieval . . .”), one or more gyroscopes  (see Zhao ¶ [0236] “ . .. . The inertial measurement unit 48 may include a gravitation sensor, one or more accelerometers and one or more gyroscopes. The sensors of the inertial measurement unit 48, in combination, track movement of the head unit 22 in at least three orthogonal directions and about at least three orthogonal axes . . .”), other motion or movement sensors to produce sensory signals corresponding to motion or movement of the AR-capable device (see Zhao ¶ [0177] “ . . . A depth sensor, for example, may quickly determine whether objects have entered the field of view of the user, either as a result of motion of those objects or a change of pose of the user. However, information about the position of objects in the field of view of the user may alternatively or additionally be collected with other sensors. Depth information, for example, may be obtained from stereoscopic visual image sensors or plenoptic sensors. . . “), 
The combination of Zhao and Daniels fails to explicitly teach an altimeter, and a magnetometer to produce sensory signals from which direction of travel or orientation of the AR-capable device can be determined.  However Son teaches an altimeter, and a magnetometer (see ¶ [0117} “ . . . The peripherals 138 may include one or more sensors, the sensors may be one or more of a gyroscope, an accelerometer, a hall effect sensor, a magnetometer, an orientation sensor, a proximity sensor, a temperature sensor, a time sensor; a geolocation sensor; an altimeter, a light sensor, a touch sensor, a magnetometer, a barometer, a gesture sensor, a biometric sensor, and/or a humidity sensor . . .”) to produce sensory signals from which direction of travel or orientation of the AR-capable device can be determined  (see ¶ [0228} “ . . .  user device 2908 receives motion information from IMU 2910. User motion information may be continuously sent to the user device 2908 throughout the process. At 2914,the VR contents server receives the user's head orientation and rotation speed information from the user device 2908. At 2916, the user's head orientation and rotation speed information are and delivered to the processor 2904. At 2918,the processor detects the new gaze shifting phase based on the user's head speed and apply weights to the c_value (e.g. to take into account the initial orientation of the head) . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method of estimating a direction of interest of a user includes tracking a head orientation of the user, detecting a shift in the head orientation, determining a head rotation rate during the shift in the head orientation, and estimating the direction of interest of the user based at least in part on the head rotation rate, as taught by Son, into a system and method for a cross reality system that uses augmented reality devices to provide cross reality scenes to the users of the augmented reality devices, the devices are onsite for generating AR representations of a real-world location, and are offsite for generating virtual AR representations of the real-world location, and enabling the onsite devices to synchronize content used to create the AR experience with the offsite devices in real time, such that the onsite AR representations and the offsite virtual AR representations are consistent with each other, as taught by the combination of Zhao and Daniels.  Such incorporation provides utilizing sensory signals from the sensors of the devices to create an orientation such that the virtual reality scenes are following the direction of the device.
Claim 13 is rejected under 35 U.S.C. 103 as being un-patentable over Zhao et al. (U.S. 2021/0256768 A1; herein referred to as Zhao) in view of Daniels et al. (U.S. 2017/0243403 A1; herein referred to as Daniels) as applied to claims 1 – 8 10 – 12, and 14 – 16 in view of Son et al. (U.S. 2021/0349528 A1; herein referred to as Son) in further view of Kiser et al. (U.S. 2020/0320955 A1; herein referred to as Kiser).
In regard to claim 13, the combination of Zhao and Daniels teaches wherein said display unit comprises a digital display selected from the group consisting of a light-emitting diode (LED) projector and/or display (see Zhao ¶ [0222] ” . . . The head unit 22 may include a display that has a light source, for example, a laser light source or a light emitting diode (LED), and a waveguide that guides the light . . . “)
The combination of Zhao and Daniels fails to explicitly teach an organic light-emitting diode (OLED) projector and/or display, a liquid crystal display (LCD), a liquid crystal on silicon (LCOS) projector and/or display, and a microdisplay and/or microprojector.  However Son teaches  an organic light-emitting diode (OLED) projector and/or display, a liquid crystal display (LCD) (see ¶ [0114] “ . . . The processor 118 of the WTRU 102 may be coupled to, and may receive user input data from, the speaker/microphone 124, the keypad 126, and/or the display/touchpad 128 (e.g., a liquid crystal display (LCD) display unit or organic light-emitting diode (OLED) display unit). 
It would  have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method of estimating a direction of interest of a user includes tracking a head orientation of the user, detecting a shift in the head orientation, determining a head rotation rate during the shift in the head orientation, and estimating the direction of interest of the user based at least in part on the head rotation rate, as taught by Son, into a system and method for a cross reality system that uses augmented reality devices to provide cross reality scenes to the users of the augmented reality devices, the devices are onsite for generating AR representations of a real-world location, and are offsite for generating virtual AR representations of the real-world location, and enabling the onsite devices to synchronize content used to create the AR experience with the offsite devices in real time, such that the onsite AR representations and the offsite virtual AR representations are consistent with each other, as taught by the combination of Zhao and Daniels.  Such incorporation enables the display on the augmented reality devices to use LCOS, microdisplay and microprojector as components. 
The combination of Zhao, Daniels and Son fails to explicitly teach a liquid crystal on silicon (LCOS) projector and/or display, and a microdisplay and/or microprojector.  However Kiser teaches a liquid crystal on silicon (LCOS) projector and/or display, and a microdisplay and/or microprojector (see ¶ [0029] “ . . . The digital micro-projectors and digital displays may include, but are not limited to, a light-emitting diode (LED) projector and/or display, an organic light-emitting diode (OLED) projector and/or display, a liquid crystal display (LCD), a liquid crystal on silicon (LCOS) projector and/or display, and a microdisplay and/or microprojector. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate an augmented reality system including a wearable device in the form of a headset for providing a person wearing the headset with an augmented view of a real-world environment, wherein the headset includes a display unit positioned to be within a field of view of a person wearing the headset, and further includes a processing subsystem built into the headset and operable to receive a wireless signal comprising compressed augmented reality content from a remote server system and to further display the augmented reality content on the display unit, as taught by Kiser,  into a system and method for a cross reality system that uses augmented reality devices to provide cross reality scenes to the users of the augmented reality devices, the devices are onsite for generating AR representations of a real-world location, and are offsite for generating virtual AR representations of the real-world location, and enabling the onsite devices to synchronize content used to create the AR experience with the offsite devices in real time, such that the onsite AR representations and the offsite virtual AR representations are consistent with each other, wherein estimating a direction of interest of a user includes tracking a head orientation of the user, detecting a shift in the head orientation, determining a head rotation rate during the shift in the head orientation, and estimating the direction of interest of the user based at least in part on the head rotation rate as taught by the combination of Zhao, Daniels and Son.  Such incorporation enhances the AR device to have enhanced projector and display capabilities when the AR device is a headset.
Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Zhao et al. (U.S. 2021/0256768 A1; herein referred to as Zhao) in view of Daniels et al. (U.S. 2017/0243403 A1; herein referred to as Daniels) as applied to claims 1 – 8 10 – 12, and 14 – 16 in view of Kiser et al. (U.S. 2020/0320955 A1; herein referred to as Kiser).
In regard to claim 17, the combination of Zhao and Daniels teaches wherein the AR content is selected from the group consisting of a virtual object (see Zhao ¶ [0118] “  . . .  To provide realistic XR experiences to multiple users, an XR system must know the users' physical surroundings in order to correctly correlate locations of virtual objects in relation to real objects. An XR system may build an environment map of a scene, which may be created from image and/or depth information collected with sensors that are part of XR devices worn by users of the XR system. . . .”), a digital image (see Zhao ¶ [0119] “  . . .  In an XR system, each XR device may develop a local map of its physical environment by integrating information from one or more images collected during a scan at a point in time. In some embodiments, the coordinate system of that map is tied to the orientation of the device when the scan was initiated. That orientation may change from session to session as a user interacts with the XR system, whether different sessions are associated with different users, each with their own wearable device with sensors that scan the environment, or the same user who uses the same device at different times. . . . “), an application (see Zhao ¶ [0196] “ . . . The world reconstruction component 516 may include components 664 that may receive representations of the physical world from the perception module 660. Information about the physical world may be pulled by these components according to, for example, a use request from an application .  . . “)
The combination of Zhao and Daniels fails to explicitly teach  a digital video, a script, a promotion, an advertisement, a graphic, and an animation.  However Kiser teaches a digital video, a script, a promotion, an advertisement, a graphic, and an animation (see ¶ [0009] “  . . . the augmented reality content is selected from the group consisting of a virtual object, a digital image, a digital video, an application, a script, a promotion, an advertisement, a graphic, and an animation. . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate an augmented reality system including a wearable device in the form of a headset for providing a person wearing the headset with an augmented view of a real-world environment, wherein the headset includes a display unit positioned to be within a field of view of a person wearing the headset, and further includes a processing subsystem built into the headset and operable to receive a wireless signal comprising compressed augmented reality content from a remote server system and to further display the augmented reality content on the display unit, as taught by Kiser,  into a system and method for a cross reality system that uses augmented reality devices to provide cross reality scenes to the users of the augmented reality devices, the devices are onsite for generating AR representations of a real-world location, and are offsite for generating virtual AR representations of the real-world location, and enabling the onsite devices to synchronize content used to create the AR experience with the offsite devices in real time, such that the onsite AR representations and the offsite virtual AR representations are consistent with each other as taught by the combination of Zhao and Daniels.  Such incorporation enables the augmented content to be used for different types of products. 
In regard to claim 18, the combination of Zhao, Daniels and Kiser teaches wherein the real-world environment is associated with an area of interest or attraction (see Kiser ¶ [0010] “  . . . The invention is applicable to any real-world environment, including but not limited to an amusement park, a stadium or other setting for sporting events, a theater, a concert venue, and other entertainment-related environments.. . “).
The motivation to combine Kiser with the combination of Zhao and Daniels is described for the rejection if claim 17 and is incorporated herein.  Additionally, Kiser enables the augmented reality devices to be used for entertainment areas.
In regard to claim 20, the combination of Zhao, Daniels and Kiser teaches wherein the real-world environment is associated with a stadium or other setting for sporting events, concerts, or other entertainment-related events (see Kiser ¶ [0025] “ . . .  the preferred transmission protocol is wireless communication, which provides for greater range of mobility for the wearer, particularly in environments in which roaming a setting is encouraged (i.e., an amusement park, sporting event, etc.).. . “).
The motivation to combine Kiser with the combination of Zhao and Daniels is described for the rejection if claim 17 and is incorporated herein.  Additionally, Kiser promotes the use of wireless communication to enable the devices to be used in remote settings.
Claim 19 is rejected under 35 U.S.C. 103 as being un-patentable over Zhao et al. (U.S. 2021/0256768 A1; herein referred to as Zhao) in view of Daniels et al. (U.S. 2017/0243403 A1; herein referred to as Daniels) in view of Kiser et al. (U.S. 2020/0320955 A1; herein referred to as Kiser) as applied to claims 17, 18 and 20 in further view of Suiter et al. (U.S. 11201981 B1; herein referred to as Suiter).
In regard to claim 19, the combination of Zhao, Daniels and Kiser fails to explicitly teach wherein the real-world environment is associated with a zoo.  However Suiter teaches wherein the real-world environment is associated with a zoo (see Fig. 2A  Col 7: Lines 4 – 30: “ . . . FIG. 2A illustrates an embodiment of the system 100 of a moment recording system and apparatus 200 of the present invention. When activated, the moment recorder 200 (smart device 18) records a location 16, or a series of locations in seriatim, for a moment 10 (or a series of moments) in, for example, a geographic coordinate system geodetic datum (WGS 114 or the like). The moment recorder 200 also records the date and time 204 for each location 16, and the orientation 205 of the enrolled smart device (handy) 18 that recorded the moment 10 in an AR element (AR hyperlink) 12. Included in the AR element (AR hyperlink) 12 are additional classes of information 210 FIG. 2A (e.g., 214; 216, 218, 220, 222 & 224) for providing multiple-dimensional-information tagged and associated with and about a moment 10 (FIG. 18). For example, where the moment 10 was recorded while traversing a location in some means of transportation (also called locomotive source) 208 such as a ship 252, airplane 254, automobile 256, public transportation 258, bicycle 260, or while ambulating 262, the method of transport is preferably associated with the moment 10. Likewise, where the moment takes place in an area 16, e.g., a national park 230, on a road 604 or sidewalk (trail 602), a campground 232, building 234, house 236, museum 238, school 240, restaurant 242, scenic area 244, city park 246, zoo 248, store 250, or the like, such information will be recorded 200 as, e.g., a hyperlink 84 in the AR element (AR hyperlink) 12 . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for recording filterable content tagged to a location or object and available when a user is notified they are proximate to relevant filterable content, where the filterable content preferably includes a location, a product or a service purchase fact, a coupon, an advertisement, a promotional offer, a public transportation advisement, a travel advisement, a review, a moment proximity alert, a monetary amount, and a map of locations where moments were created by a specific use, as taught by Suiter, into a system and method for a cross reality system that uses augmented reality devices to provide cross reality scenes to the users of the augmented reality devices,, the devices are onsite for generating AR representations of a real-world location, and are offsite for generating virtual AR representations of the real-world location, and enabling the onsite devices to synchronize content used to create the AR experience with the offsite devices in real time, such that the onsite AR representations and the offsite virtual AR representations are consistent with each other, and wherein one of the augmented device is a headset for providing a person wearing the headset with an augmented view of a real-world environment, wherein the headset includes a display unit positioned to be within a field of view of a person wearing the headset, and further includes a processing subsystem built into the headset and operable to receive a wireless signal comprising compressed augmented reality content from a remote server system and to further display the augmented reality content on the display unit, as taught by the combination of Zhao, Daniels and Kiser.  Such incorporation provides that the headset can be used in public venues such as a zoo.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444